Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0312368 Lee et al. in view of U.S. Patent Application Publication No. 2019/0165207 Kim et al.
1. 	Referring to claim 1, Lee et al. teaches a display apparatus, comprising: a display substrate; a plurality of light emitting devices, (Figures 2A & B #102, 104, & 106), disposed on the display substrate, (Figures 2A & B #400); a light blocking layer, (Figures 2A & B #210 & Paragraph 0037), disposed between the light emitting devices, (Figures 2A & B #102, 104, & 106); and a transparent layer, (Figures 2A & B #300 & Paragraph 0036), covering the light emitting devices, (Figures 2A & B #102, 104, & 106), and the light blocking layer, (Figures 2A & B #210 & Paragraph 0037), but is silent with respect to wherein at least one of the light emitting devices includes: a first LED sub-unit; a second LED sub-unit disposed on the first LED sub-unit; and a third LED sub-unit disposed on the second LED sub-unit, and wherein the third LED sub-unit is disposed closer to an upper surface of the light emitting device than the first LED sub-unit.
	Kim et al. teaches a similar device in Figures 42A-B & 43A-D wherein at least one of the light emitting devices includes: a first LED sub-unit, (#3230); a second LED sub-unit, (#3330), disposed on the first LED sub-unit, (#3230); and a third LED sub-unit, (#3430), disposed on the second LED sub-unit, (#3330), and wherein the third LED sub-unit, (#3430) is disposed closer to an upper surface of the light emitting device than the first LED sub-unit, (#3230).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim et al. with Lee et al. because the individual microled that has three light emitting layers formed in a single device would decrease the total pixel area of the display, increase light efficiency in a smaller pixel area, and decrease manufacturing costs when compared to multiple subpixel dies having to be individually placed on the pixel portion of each pixel, (Kim et al. Paragraphs 0007, 0008, & 0012).
2. 	Referring to claim 2, Lee et al. in view of Kim et al. teaches a display apparatus of claim 1, wherein the light blocking layer, (Figures 2A & B #210 & Paragraph 0037), is configured to block light by absorbing light emitted from the light emitting device, (Figures 2A & B #102, 104, & 106), and the transparent layer, (Figures 2A & B #300 & Paragraph 0036), is configured to transmit light emitted from the light emitting device, (Figures 2A & B #102, 104, & 106).
3. 	Referring to claim 4, Lee et al. in view of Kim et al. teaches a display apparatus of claim 1, wherein the first, second, and third LED sub-units are configured to emit red light, blue light, and green light, respectively, (Kim et al. Paragraph 0479).
4. 	Referring to claim 5, Lee et al. in view of Kim et al. teaches a display apparatus of claim 1, wherein: the first LED sub-unit includes a first light emitting stack; the second LED sub-unit includes a second light emitting stack; the third LED sub-unit includes a third light emitting stack; and each of the light emitting stacks includes a first conductivity type semiconductor layer, an active layer, and a second conductivity type semiconductor layer, (Kim et al. Paragraph 0481).
5. 	Referring to claim 6, Lee et al. in view of Kim et al. teaches a display apparatus of claim 5, wherein the transparent layer, (Figures 2A & B #300 & Paragraph 0036), partially covers the light emitting devices, (Figures 2A & B #102, 104, & 106).
6. 	Referring to claim 7, Lee et al. in view of Kim et al. teaches a display apparatus of claim 6, wherein the transparent layer, (Figures 2A & B #300 & Paragraph 0036), is disposed to cross the light emitting devices, (Figures 2A & B #102, 104, & 106), in one direction.
7. 	Referring to claim 9, Lee et al. in view of Kim et al. teaches a display apparatus of claim 5, wherein an upper surface of the light blocking layer, (Figures 2A & B #210 & Paragraph 0037), is placed at the same elevation or lower than that of the light emitting device, (Figures 2A & B #102, 104, & 106).
8. 	Referring to claim 13, Lee et al. in view of Kim et al. teaches a display apparatus of claim 5, wherein the light emitting device further includes: a first bonding layer, (Kim et al. Figures 42A-B & 43A-D #3530), interposed between the first LED sub-unit, (Kim et al. Figures 42A-B & 43A-D #3230), and the second LED sub-unit, (Kim et al. Figures 42A-B & 43A-D #3330); and a second bonding layer, (Kim et al. Figures 42A-B & 43A-D #3430), interposed between the second LED sub-unit, (Kim et al. Figures 42A-B & 43A-D #3330), and the third LED sub-unit, (Kim et al. Figures 42A-B & 43A-D #3430).
9. 	Referring to claim 14, Lee et al. in view of Kim et al. teaches a display apparatus of claim 13, wherein the light emitting device further includes: a first connection electrode, (Kim et al. Figures 42A-B & 43A-D #3770d), electrically connected to the first LED sub-unit, (Kim et al. Figures 42A-B & 43A-D #3230); a second connection electrode, (Kim et al. Figures 42A-B & 43A-D #3720), electrically connected to the second LED sub-unit, (Kim et al. Figures 42A-B & 43A-D #3330); a third connection electrode, (Kim et al. Figures 42A-B & 43A-D #3730), electrically connected to the third LED sub-unit; and a fourth connection electrode, (Kim et al. Figures 42A-B & 43A-D #3710), commonly electrically connected to the first, second, and third LED sub-units, (Kim et al. Figures 42A-B & 43A-D #3230, 3330, & 3430).
10. 	Referring to claim 16, Lee et al. in view of Kim et al. teaches a display apparatus of claim 14, wherein: the first connection electrode, (Kim et al. Figures 42A-B & 43A-D #3770d), the second connection electrode, (Kim et al. Figures 42A-B & 43A-D #3720), and the third connection, (Kim et al. Figures 42A-B & 43A-D #3730), electrode are electrically connected to the second conductivity type semiconductor layers of the first light emitting stack, the second light emitting stack, and the third light emitting stack, (Kim et al. Figures 42A-B & 43A-D #3230b, 3330b, & 3430b) respectively; and the fourth connection electrode, (Kim et al. Figures 42A-B & 43A-D #3710), is commonly electrically connected to the first conductivity type semiconductor layers of the first, second, and third light emitting stacks, (Kim et al. Figures 42A-B & 43A-D #3230a, 3330a, & 3430a).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0312368 Lee et al. in view of U.S. Patent Application Publication No. 2019/0165207 Kim et al. in further view of U.S. Patent Application Publication No. 2019/0229097 Takeya et al.
11. 	Referring to claim 3, Lee et al. in view of Kim et al. teaches a display apparatus of claim 2, but is silent with respect to wherein the light blocking layer comprises a black molding layer.
	Takeya et al. teaches a similar device in Figure 1B wherein a light blocking layer is a black molding layer, (#160 & Paragraph 0125).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Takeya et al. in further view of Kim et al. and Lee et al. because it is well known in the art that a light blocking layer can be made out of a black molding layer, which in return will greatly reduce the light being reflected from its service when compared to other colors, and also the since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
12. 	Referring to claim 19, Lee et al. teaches a display apparatus, comprising: a display substrate; a plurality of light emitting devices, (Figures 2A & B #102, 104, & 106), disposed on the display substrate; a light blocking layer, (Figures 2A & B #210 & Paragraph 0037), disposed between the light emitting devices, (Figures 2A & B #102, 104, & 106), to block light emitted from the light emitting devices, (Figures 2A & B #102, 104, & 106); and a transparent layer, (Figures 2A & B #300 & Paragraph 0036), at least partially covering the light emitting devices, (Figures 2A & B #102, 104, & 106), and configured to transmit light emitted from the light emitting devices, (Figures 2A & B #102, 104, & 106), but is silent with respect to wherein a light blocking layer is a black molding layer, and wherein at least one of the light emitting devices includes: a first LED sub-unit; a second LED sub-unit disposed on the first LED sub-unit; and a third LED sub-unit disposed on the second LED sub-unit, and wherein the third LED sub-unit is disposed closer to an upper surface of the light emitting device than the first LED sub-unit.
	Kim et al. teaches a similar device in Figures 42A-B & 43A-D wherein at least one of the light emitting devices includes: a first LED sub-unit, (#3230); a second LED sub-unit, (#3330), disposed on the first LED sub-unit, (#3230); and a third LED sub-unit, (#3430), disposed on the second LED sub-unit, (#3330), and wherein the third LED sub-unit, (#3430) is disposed closer to an upper surface of the light emitting device than the first LED sub-unit, (#3230).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim et al. with Lee et al. because the individual microled that has three light emitting layers formed in a single device would decrease the total pixel area of the display, increase light efficiency in a smaller pixel area, and decrease manufacturing costs when compared to multiple subpixel dies having to be individually placed on the pixel portion of each pixel, (Kim et al. Paragraphs 0007, 0008, & 0012).
	Takeya et al. teaches a similar device in Figure 1B wherein a light blocking layer is a black molding layer, (#160 & Paragraph 0125).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Takeya et al. in further view of Kim et al. and Lee et al. because it is well known in the art that a light blocking layer can be made out of a black molding layer, which in return will greatly reduce the light being reflected from its service when compared to other colors, and also the since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
13. 	Referring to claim 20, Lee et al. in view of Kim et al. in further view of Takeya et al. teaches a display apparatus of claim 19, wherein an upper surface of the black molding layer, (Lee et al. Figures 2A & B #210 & Paragraph 0037), is placed at the same elevation or lower than those of the light emitting devices, (Lee et al. Figures 2A & B #102, 104, & 106).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
14.	Claims 8, 10-12, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a display apparatus of claim 7, wherein: the transparent layer has a mesh shape and includes a first transparent layer extending in a lateral direction and a second transparent layer extending in a longitudinal direction; the first transparent layer crosses the light emitting devices; and the second transparent layer is disposed on the light blocking layer in a region between the light emitting devices; a display apparatus of claim 9, wherein: the light emitting device further includes a substrate disposed on the third LED sub-unit; and a difference in refractive indices between the transparent layer and air is less than a difference in refractive indices between the substrate and the first conductivity type semiconductor of the third light emitting stack; a display apparatus of claim 9, wherein the light blocking layer is placed a lower elevation than that of an upper surface of the third light emitting stack to expose at least a portion of a side surface of the third light emitting stack; and/or a display apparatus of claim 14, further comprising a circuit board interposed between the display substrate and the light emitting device, wherein: the first, second, third, and fourth connection electrodes are bonded to the circuit board; and the light blocking layer is disposed on the circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/5/22